Citation Nr: 0938637	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  05-03 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected post left knee ligament reconstruction 
with arthritis.

2.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected unstable left ankle.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative changes of the cervical spine 
at C6-7 with left neural foraminal stenosis.

4.  Entitlement to an evaluation in excess of 20 percent for 
service-connected right upper extremity radiculopathy.

5.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected left upper extremity 
radiculopathy, formerly claimed as a left hand condition.

6.  Entitlement to service connection for a bilateral foot 
disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to 
November 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004, October 2006, July 2008, 
and November 2008 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefits sought on appeal.

The Veteran appeared and testified before the undersigned 
Veterans Law Judge in March 2007.  A transcript is of record.

The Board issued a decision dated August 9, 2007 denying an 
increase for the Veteran's service-connected unstable left 
ankle and remanding the remaining issues, as noted above, for 
further evidentiary and procedural development.

The Veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court) and in an April 2009 
Order, vacated that portion of the Board's decision which 
denied entitlement to an evaluation in excess of 10 percent 
for an unstable left ankle.  The remaining issues were 
remanded by the Board, and therefore, not addressed by the 
Court. 

The Board notes that in the Secretary's Motion for Remand 
dated January 14, 2009 and signed in an April 2009 Order by 
the Court, the August 9, 2007 Board decision is mistakenly 
referred to as the August 28, 2008 Board decision.  The 
August 2007 decision is the only prior Board decision that 
has been issued in this matter.

In a July 2008 rating decision, the RO granted entitlement to 
service connection for left upper extremity C6 radiculopathy 
and issued a 20 percent disability evaluation, effective 
November 4, 2003.  The Veteran filed a notice of disagreement 
with the disability evaluation in September 2008.

In July 2008, the RO issued a supplemental statement of the 
case, and continued the disability evaluations for the 
Veteran's left knee disability, cervical spine disability, 
and right upper extremity radiculopathy.  The RO further 
denied entitlement to service connection for a bilateral foot 
disorder.

The Veteran reported that he is unable to work due to his 
service-connected disabilities.  As such, the issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU), is REFERRED to the RO for the 
appropriate action.

The issues of entitlement to an evaluation in excess of 10 
percent for the service-connected post left knee ligament 
reconstruction with arthritis, entitlement to an evaluation 
in excess of 10 percent for the service-connected 
degenerative changes of the cervical spine at C6-7 with left 
neural foraminal stenosis, entitlement to an evaluation in 
excess of 20 percent for the service-connected right upper 
extremity radiculopathy, entitlement to an initial evaluation 
in excess of 20 percent for the service-connected left upper 
extremity radiculopathy, and entitlement to service 
connection for a bilateral foot disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDING OF FACT

For the period beginning November 4, 2003, the Veteran has 
marked limitation of motion of the left ankle.


CONCLUSION OF LAW

Effective November 4, 2003, resolving reasonable doubt in 
favor of the Veteran, the criteria for a 20 percent 
disability evaluation for an unstable left ankle are met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5270-
5274 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION


Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a Veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in February 2004, 
August 2007, and June 2009.  These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
Veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; and (3) informing the Veteran about the information 
and evidence he was expected to provide.  Additionally, March 
2006 and June 2009 letters informed the Veteran of how the RO 
assigns disability ratings and effective dates if a claim for 
service connection or an increased rating is granted and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical records, private medical 
records, hearing testimony, and lay statements from the 
Veteran are associated with the claims file. 

The Veteran was afforded VA examinations. See McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 
16 Vet. App. 370 (2002), (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The Veteran has expressed disapproval with VA examinations 
(See September 2008 notice of disagreement). These complaints 
are made in conjunction with what appears to be a basic 
disagreement with the diagnoses given. However, there is no 
indication that the Veteran, as a layperson, is qualified to 
render opinions on the sufficiency of medical examinations. 
Such opinions are entitled to no weight under the law. 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993).

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim.  As such, all relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal has been obtained and the case is ready for appellate 
review.



The Merits of the Claim


Increased Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the Veteran. 38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, where the Veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time. Fenderson v. West, 12 Vet. App. 119 (1999).

A Veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the Veteran on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations. 

The Court has held that diagnostic codes predicated on 
limitation of motion require consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. 
App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995). 

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
Veteran is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, at 262 
(1994).




Left Ankle Disability

Background

The Veteran was granted service connection for an unstable 
left ankle in a November 1999 rating decision and a 10 
percent evaluation was assigned under Diagnostic Code 5271, 
effective December 1, 1998.  The Veteran applied for an 
increased disability evaluation in November 2003, which was 
subsequently denied by the RO.

From September 2002 to July 2006, VA medical treatment 
records indicated complaints and treatment of the Veteran's 
left ankle.

During a May 2004 VA examination, the Veteran noted his left 
ankle was injured during a parashoot jump while in service.  
On examination, there was shooting discomfort when palpation 
was performed on the tibial nerve area at the ankle joint 
level bilaterally, with the left worse than the right.  There 
was 0 degrees of dorsal flexion at maximum range of pain on 
the medial ankle joints bilaterally.  There was 30 degrees 
plantar flexion, with pain at the end of range of motion.  
The Veteran had 10 degrees of eversion and 20 degrees of 
inversion bilaterally.  The examiner noted decreased range of 
motion after repetitive use was most likely due to swelling 
and pain and commented that it would result in approximately 
a 10 percent loss in range of motion.  The Veteran was 
diagnosed with limited motion of the ankle bilaterally.

A July 2006 VA treatment record noted the Veteran had a 
diagnosis of chronic foot and ankle pain secondary to his 
1996 service injury; tarsal tunnel syndrome of the left 
ankle; pes planus of both feet; and bilateral plantar 
fasciitis.

During a September 2006 VA examination, the Veteran 
complained of pain, weakness, stiffness, swelling, 
instability, fatigability, and lack of endurance in his left 
ankle.  Additionally, he described flare-ups that occurred 
daily with a pain intensity rated as 10 on a scale of 1-10.  
Precipitating factors of the flare-ups were activity and 
lifting.  The flare-ups were relieved by rest, ice, heat, and 
medication.  The Veteran reported difficulty with navigating 
up and down stairs, exercising, bathing, and cooking.  The 
Veteran also reported difficulties walking, driving, and with 
recreational activities.

On examination, the Veteran had dorsiflexion 0-20 degrees, 
plantar flexion 0-45 degrees, inversion 0-30 degrees, and 
eversion 0-20 degrees.  The Veteran's gait was described 
antalgic on the left.  There was no evidence of ankylosis.  
There was lack of endurance and limitation of motion after 
repetitive use (dorsiflexion reduced to 0-10 degrees).  The 
examiner noted pain, fatigue, lack of endurance and 
additional limitation of motion following repetitive use.  
The examiner diagnosed the Veteran with left ankle 
chondromalacia.

September 2006 VA x-ray studies indicated the ankle mortise 
was intact.  The talotibial and talofibular joints were 
unremarkable.  There was minimal spurring of the medial 
malleolus which was unchanged from the prior examination.  
The subtalar joints were unremarkable.  The remaining 
visualized articulations and osseous structures were 
unremarkable.  The Veteran was diagnosed with an essentially 
unremarkable examination of the left ankle.

In a March 2007 Board hearing, the Veteran reported that he 
received cortisone shots in his ankle.  The Veteran reported 
that his ankle rolled and was loose.  The Veteran stated that 
his left ankle pain was approximately a 6 on a scale of 1-10, 
and was a shooting and throbbing pain.  He reported swelling, 
redness, and heat. 

In an April 2007 VA physical therapy record, the Veteran 
reported that his left ankle rolled frequently and that he 
wore an ankle brace.  Lower extremity strength in the left 
ankle was 4/5.  The examiner diagnosed the Veteran with left 
ankle pain.

Analysis

The Veteran is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 for his left ankle disability.  

Diagnostic Code 5271 provides that moderate limitation of 
motion is evaluated as 10 percent disabling.  Marked 
limitation of motion of the ankle is evaluated as 20 percent 
disabling, the maximum disability rating allowed by law under 
this Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2008).

A 20 percent rating is assigned for ankylosis of the ankle in 
plantar flexion, less than 30 degrees; a 30 percent 
evaluation is assigned for ankylosis of the ankle in plantar 
flexion, between 30-40 degrees, or in dorsiflexion between 0-
10 degrees.  A 40 percent rating is assigned for ankylosis of 
the ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, eversion, or inversion deformity. 38 C.F.R. § 
4.71a, Diagnostic Code 5270 (2008).

Normal range of motion of the ankle is 0 to 20 degrees of 
dorsiflexion, and 0 to 45 degrees of plantar flexion. 38 
C.F.R. § 4.71a, Plate II.

In this case, the Board finds that a disability rating of 20 
percent for marked limitation of motion under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 is warranted.  The September 
2006 VA examiner noted lack of endurance and a limitation of 
motion after repetitive use, citing dorsiflexion was reduced 
10 degrees.  April 2007 VA physical therapy notes indicated 
the Veteran wore an ankle brace due to frequent ankle 
rolling.  As such, the based on the evidence of record, the 
Board finds a 20 percent disability rating under Diagnostic 
Code 5271 is most appropriate, and is the maximum disability 
evaluation allowed by law under this diagnostic code.

In evaluating the possibility for any higher evaluation under 
the rating schedule, there is no evidence from x-ray reports 
or otherwise that would demonstrate malunion of the ankle 
joint as defined at Diagnostic Code 5273.  The Veteran also 
does not have ankylosis of the ankle as to support a 
compensable evaluation under Diagnostic Codes 5270 or 5272. 
See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (indicating 
that ankylosis is complete immobility of the joint in a fixed 
position, either favorable or unfavorable).

Where, as in this case, a musculoskeletal disability is 
currently evaluated at the highest schedular evaluation 
available based upon limitation of motion, a higher rating 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not warranted. See 
Johnston v. Brown, 10 Vet. App. 80 (1997). As such, since 
there is no applicable diagnostic code which provides a 
disability rating higher than 20 percent for limitation of 
motion of the ankle, consideration of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 is not in order.

The Board therefore grants the Veteran's appeal and assigned 
a 20 percent disability evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, effective November 4, 2003, the date 
the Veteran filed his claim for an increased disability 
rating.


Extra-Schedular

Notwithstanding the above discussion, ratings in excess of 
the assigned schedular evaluations for the Veteran's above-
noted disability may be granted when it is demonstrated that 
the particular disability presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).

There is no evidence that the Veteran's service-connected 
disability addressed above has presented such an unusual or 
exceptional disability picture at any time as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b). The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations. 38 U.S.C.A. § 1155. 
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability." 38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluation in 
this case is inadequate. As discussed above, there are higher 
ratings for the disability, but the required manifestations 
have not been shown in this case. The Board further finds 
that no evidence has been presented suggesting an exceptional 
disability picture in this case. 


ORDER

A 20 percent rating for an unstable left ankle, is granted 
effective November 4, 2003, subject to the laws and 
regulations governing the payment of VA compensation 
benefits.


REMAND

In light of a review of the claims file, the Board finds that 
further RO/AMC action on this matter is warranted.

Regarding the issue of entitlement to an evaluation in excess 
of 10 percent for the service-connected post left knee 
ligament reconstruction with arthritis, the Veteran underwent 
a VA examination in May 2008.  The Veteran subsequently had 
surgery in August 2008 on his left knee at Bayonet Point 
Surgery and Endoscopy Center, undergoing an arthroscopy of 
the left knee, a partial medial meniscectomy, and a 
synovectomy.  The post-operative diagnosis was a left knee 
medial meniscus tear, arthritis, and previous anterior 
cruciate ligament replacement.  

The Veteran has not been afforded a VA examination since this 
surgery was conducted and therefore a new VA examination is 
warranted in order to determine the current level of severity 
of his service-connected left knee disability.

Regarding the issue of entitlement to an evaluation in excess 
of 10 percent for the service-connected degenerative changes 
of the cervical spine at C6-7 with left neural foraminal 
stenosis, the Veteran submitted additional evidence in 
September 2009.  The Veteran also submitted a 90-Day Letter 
Response Form in September 2009, and indicated he wanted this 
issue remanded to the AOJ for review of the newly submitted 
evidence.  

In these circumstances, the law requires that the Board 
return the appeal to the RO/AMC for initial consideration of 
the new evidence. See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003); 38 U.S.C.A. § 7104(a).

Regarding the issue of entitlement to an initial evaluation 
in excess of 20 percent for the service-connected left upper 
extremity radiculopathy, service connection was granted in a 
July 2008 rating decision.  The Veteran filed a timely notice 
of disagreement with the disability rating in September 2008.  
No statement of the case has been promulgated on the issue of 
entitlement to a initial disability evaluation in excess of 
20 percent for the service-connected left upper extremity 
radiculopathy.

In its August 2007 Remand, the Board instructed the RO to 
issue a statement of the case for the issue of entitlement to 
an increased evaluation for the Veteran's service-connected 
right upper extremity radiculopathy and for the issue of 
entitlement to service connection for a bilateral foot 
disability.  It appears that the issuance of a statement of 
the case for the above-noted issues has not yet been 
accomplished.

The Court has held that the filing of a Notice of 
Disagreement initiates the appeal process, and that the 
failure of the RO to issue a statement of the case is a 
procedural defect requiring a remand. See Manlicon v. West, 
12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).

Based on the above, the medical evidence of record is 
insufficient for the Board to render a decision on 
entitlement to an evaluation in excess of 10 percent for the 
service-connected post left knee ligament reconstruction with 
arthritis.  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
Veteran to develop the facts pertinent to the claims. Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain and associate 
with the claims file, copies of all VA 
medical treatment records that are not 
currently of record.

2.	The RO/AMC should obtain copies, if any, 
of additional  private medical treatment 
the Veteran has received for any and all 
disabilities he is claiming. The Veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then associate these 
records with the claims folder. 

3.	The RO must issue a statement of the 
case and notification of the Veteran's 
appellate rights on the issues of 
entitlement to an initial evaluation in 
excess of 20 percent for the service-
connected left upper extremity 
radiculopathy, entitlement to an 
evaluation in excess of 20 percent for 
the service-connected right upper 
extremity radiculopathy, and 
entitlement to service connection for a 
bilateral foot disorder. 38 C.F.R. § 
19.26 (2008).

4.	 The RO/AMC shall schedule the Veteran 
for a VA examination(s) by a physician 
with the appropriate expertise.  The 
purpose of the examination(s) is to 
determine the current severity of the 
Veteran's post left knee ligament 
reconstruction with arthritis.   
	
The following considerations will 
govern the examination(s):

a.  The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner.  The examiner must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained, and a copy of this remand.

b.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

c.  In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  If the 
examiner is unable to render an opinion 
without resort to speculation, he or 
she should so state. 

5.	 The Veteran is hereby notified that it 
is his responsibility to report for the 
examination(s) and to cooperate in the 
development of the claim.  The 
consequences for failure to report for VA 
examination(s) without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for any 
scheduled examination(s), documentation 
should be obtained which shows that 
notice scheduling the examination(s) was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable. 

6.	The RO should readjudicate the issue of 
entitlement to an evaluation in excess 
of 10 percent for the service-connected 
degenerative changes of the cervical 
spine at C6-7 with left neural 
foraminal stenosis, giving 
consideration to the evidence received 
from the Veteran by the Board in 
September 2009. 

7.	 After completion of the above and any 
additional development deemed necessary, 
the RO/AMC should review and readjudicate 
the claims.  See 38 C.F.R. § 4.2.  If any 
such action does not resolve the claims, 
the RO/AMC shall issue the Veteran a 
Supplemental Statement of the Case. 
Thereafter, the case should be returned 
to the Board, if in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the Veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


